On June 28, 1996, it was the judgment of the Court that Korey Peter Walter is guilty of one (1) count of Negligent Homicide, a felony in violation of 45-5-104, MCA, and of one (1) Count of Criminal Endangerment, a felony in violation of45-5-207 MCA by his plea. That Korey Peter Walter shall receive a ten (10) year sentence on the count of Negligent Homicide, a ten (10) year sentence on the count of Criminal Endangerment, with these sentences to run consecutively to each other and in addition as a result of the use of a dangerous weapon as provided by 46-18-221 MCA a Ten (10) year sentence with Eight (8) years suspended to run consecutively to the sentences set forth above. The defendant shall receive credit on the sentences set forth above for time served in the custody of Anaconda-Deer Lodge County and the juvenile detention facility of Forty-Seven (47) days and for One hundred seventy-seven (177) days of house arrest with electronic monitoring. Pursuant to 41-5-208(8) MCA the defendant must be committed to the Department of Corrections for service of the sentences set forth above. It is the recommendation of the Court that the defendant Korey Peter Walter be placed in the Montana State Prison for further psychological evaluation and classification. The Court further recommends that despite the length of this sentence and if the staff at the Montana State Prison and the Department of Corrections deem it advisable, that the defendant be placed at the Department of Corrections Boot Camp for entry and completion of that program. The Court further and specifically recommends that the defendant complete the Anger Management, Criminal Thinking Errors Program at the Boot Camp. If the defendant Korey Peter Walter successfully completes the Boot Camp, the Court recommends that the defendant be placed in an appropriate transition program or pre-release center. If the defendant successfully completes this phase of his incarceration, the Court recommends that the defendant be placed in an Intensive Supervision Program for as long as deemed appropriate by the Department of Corrections. Tb accomplish the goals of this sentence, which are the rehabilitation of the defendant and the protection of society, the Court hereby Orders that pursuant to 46-18-202(2) MCA that the defendant shall not be eligible for parole consideration for a period of five (5) years from the date of this judgment.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Wade J. DaHood. The state was represented by Ed Beaudette, Deer Lodge County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence *133imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 2nd day of December, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank attorney Wade J. DaHood for representing Korey Walter in this matter and also Deer Lodge County Attorney Ed Beaudette for representing the State.